DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I in the reply filed on October 21, 2020 is acknowledged.  The traversal is on the ground(s) that counsel believes a complete search of one invention encompasses the other invention and would not be a serious burden on the Examiner.  This is not found persuasive because the inventions are two different statutory classes of inventions having different classification, divergent subject matter and/or different search strategies.  Counsel is reminded rejoinder of the other invention is possible upon allowance of the elected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al. (2005/0133211).
	Osborn et al. discloses a method of controlling cooling water treatment comprising:
receiving data from a plurality of sensors 62 indicative of at least a temperature of a cooling water stream 32 entering a heat exchanger 12, a temperature of the cooling water stream 34 exiting the heat exchanger 12, a temperature of a process stream 28 entering the heat exchanger 12, and a temperature of the process stream 30 exiting the heat exchanger 12;
determining 80 a heat transfer efficiency for the heat exchanger 12 based on the received data from the plurality of sensors 62;
establishing 96 a heat transfer efficiency trend (Figure 7) for the heat exchanger 12 over a period of time; 
detecting 98 a change in the heat transfer efficiency trend; and
controlling 70 addition of a chemical additive into the cooling water stream 32 in response to the change detected in the heat transfer efficiency trend for the heat exchanger 12.
Regarding claim 21, Osborn et al. (paragraph 37) discloses the heat exchanger 12 is a shell and tube heat exchanger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763